DETAILED ACTION 
The present application, filed on 3/19/2018 is being examined under the pre-AIA  first inventor to invent provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 4/25/2022. 
a.  Claims 1, 19, 20 are amended

Overall, Claims 1-20 are pending and have been considered below.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 19 and Claim 20 and the therefrom dependent claims are directed respectively to computer executable instructions stored on a non-transitory storage medium, to a computer implemented method and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 19, (which is repeated in Claims 1, 20) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining whether to prompt an action by a platform in connection with a mobile device. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“from a network server”). That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at providing content (e.g. an advertisement as outlined by the applications specification and by figures 10-19) to a mobile device user. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining positively recited elements of the independent claims are directed to receiving action criteria utilizing a platform capable of advertising, receiving information from an application. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.   

The recited computing elements, i.e. a non-transitory computer-readable medium, a system, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.  

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (a) and the Vanda memo). Therefore, per Step 2A Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to receiving action criteria utilizing a platform capable of advertising, receiving information from an application. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

After stripping away the abstract idea claim elements, the additional steps and the descriptive claim elements, the only remaining elements of the independent claims are directed to a non-transitory computer-readable medium, a system. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(e)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining whether to prompt an action by the platform. A close variation of this limitation has been analyzed in Step 2A Prong One and found to be directed to an abstract idea (see analysis at Step 2A Prong One). 

Dependent Claims 2-15, 17-18 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the action criteria, the computer program product, the platform, the application, the mobile device, the device capable of display. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig2 and [0026]-[0031], including among others network, client, server, CPU, ROM, RAM, i/o adapter, communication adaptor, user interface adapter, display adapter. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 11-16, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soroca et al (US 2010/0094878), in view of Webb (US 2009/0006628).  
Regarding Claims 1, 19, 20 – Soroca: A computer program product embodied on a non-transitory computer readable medium, comprising: 
	code for receiving action criteria utilizing a platform capable of advertising; {see at least [1446] In an example of financial consideration and sharing with a wireless operator, an ad server 3804 may request behavioral data for mobile users who routinely use their mobile communication device to access the wireless operator 108 network during weekday morning commuting hours.}    
code for receiving, by the platform from a network server, information from an application; and {see at least [0182] A server application (e.g. a WAP server application, WAP Gateway, Mobile Application Gateway, and the like) may automatically add mobile content to a website when delivering it to a mobile communication facility (reads on receiving information from server); [0187]; [0189] a server application syndicating a webpage; fig1, rc102, rc114, rc134, [0213] server and client application in communication (server and application are in communication)}
	code for determining whether to prompt an action by the platform in connection with a mobile device, based on the action criteria and the information. {see at least fig38A, rc3804, [1439]-[1440]; fig38B, [1453] In an example of using user behavioral profile data in ad targeting, an ad server 3804 may request a monetization platform server 3802 to provide behavioral information associated with users whose behavioral profile contains information that can be matched to criteria, such as users who have recently searched the internet using their mobile communication facility for a new wireless service plan. In the example, the monetization platform may analyze user behavioral profiles to determine that certain users meet these criteria. The monetization platform may select a portion of the information contained in the behavioral profiles of matching users and deliver the selected information to the ad server 3804 (determining whether to prompt an action, e.g. advertising)} 

Soroca does not disclose, however, Webb discloses: 
	when it is determined that a user of the mobile device is available to receive delivered content {see at least [0021]-[0022] status information indicates that the mobile device is available to receive advertising content (based on the broadest reservation requirement (see MPEP 2111) examiner interprets that “content” can be advertising content as well, as disclosed by the application specification and figures 10-19)}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Soroca to include the elements of Webb.  One would have been motivated to do so, in order to provide the advertisement at the right time, i.e. when the user is available to see it.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Soroca evidently discloses prompting an action on an advertising platform.  Webb is merely relied upon to illustrate the functionality of determining if a user is available in the same or similar context.  As best understood by Examiner, since both prompting an action on an advertising platform, as well as determining if a user is available are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Soroca, as well as Webb would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Soroca / Webb.

Regarding Claim 2 – Soroca, Webb discloses the limitations of Claim 1. Soroca further discloses:  
	wherein the action criteria involve at least one of aggregated data collected from a plurality of users, machine-related data, location data, payment data, social data, application usage data, event data, or search data. {see at least fig1, rc110, [0073] In embodiments, the wireless communication facility 104 may be linked to a locator facility 110 that generates information about the location of the user (including geographic location, proximity to other locations, network location, or other location information). The locator facility 110 may enable linkage of other information, such as information about a user query, with information about the user's geographic location at the time the query was initiated.} 

Regarding Claim 3 – Soroca, Webb discloses the limitations of Claim 1. Soroca further discloses:  
	wherein the action includes at least one of an advertisement, a suggestion, or an output. {see at least fig38A, rc3804, rc3810, [1450] Other sources of financial consideration may include publishers 3810. An ad server 3804 may be associated with a publisher or communicate with a publisher 3810, such as content publishers 3810, who may wish to target their publications to users. All financial considerations as described herein may apply to publishers 3810. In an example, a publisher 3810, such as a game developer, may desire to target a newly developed game to an audience of mobile users who have played similar games.}   

Regarding Claim 4 – Soroca, Webb discloses the limitations of Claim 1. Soroca further discloses:  
	wherein the computer program product is operable such that the action criteria is received from an advertiser and the action includes displaying an advisement. {see at least fig38A, rc3804, rc3810, [1450] Other sources of financial consideration may include publishers 3810. An ad server 3804 may be associated with a publisher or communicate with a publisher 3810, such as content publishers 3810, who may wish to target their publications to users. All financial considerations as described herein may apply to publishers 3810. In an example, a publisher 3810, such as a game developer, may desire to target a newly developed game to an audience of mobile users who have played similar games.}   

Regarding Claim 7 – Soroca, Webb discloses the limitations of Claim 4. Soroca further discloses:  
	wherein the computer program product is operable such that the advertisement is displayed based on a location associated with the mobile device. {see at least fig1, rc110, [0073] In embodiments, the wireless communication facility 104 may be linked to a locator facility 110 that generates information about the location of the user (including geographic location, proximity to other locations, network location, or other location information). The locator facility 110 may enable linkage of other information, such as information about a user query, with information about the user's geographic location at the time the query was initiated.}   

Regarding Claim 8 – Soroca, Webb discloses the limitations of Claim 4. Soroca further discloses:  
	wherein the computer program product is operable such that the advertisement is selected based on information provided by one or more feeder applications associated with the mobile device. {see at least [0106] Information stored locally that may facilitate a local search may originate from the user or an external source. The external source may be a network as herein described. The information from the network may include mobile content that has been provided to the mobile communication facility 102 as a response to a search query, as sponsored content associated with a web page, as an RSS feed, or other reasons. The information stored locally may be the content provided to the mobile communication facility 102 or it may be header data, metadata, or search query results such a list of websites; [0284], [0486]}   

Regarding Claim 9 – Soroca, Webb discloses the limitations of Claim 4. Soroca further discloses:  
	wherein the computer program product is operable such that the information provided by the one or more feeder applications associated with the mobile device includes at least one of user personal information, purchase information, social network information, online retailer information, or mobile payment information. {see at least [0486] In embodiments, third-party pay-per-call inventory may be supplied to in the form of XML feeds, each of which returns specific results data on a per-query basis about the keyword match, the advertiser and ad information, bid price, and geographic filter settings. This information may then be parsed and packaged in a result set stacked on top of "natural" yellow page listings.}   

Regarding Claim 11 – Soroca, Webb discloses the limitations of Claim 1. Soroca further discloses:  
	wherein the platform includes at least one of a social network platform or an operating system platform. {see at least [0950] In embodiments, a method and system may be provided for accessing, analyzing, and applying the usage of a mobile device to create and enhance the relationships within a social network. The system may access user specific usage patterns on the mobile communication facility, including, but not limited to, inbound calls, outbound calls, phonebook, or other information, to establish new connections and to augment the strength of existing connections in a social networking application. The information may be accessed, stored, and shared based on rules defined by a mobile communication facility user and/or mobile operator; [1018]}   

Regarding Claim 12 – Soroca, Webb discloses the limitations of Claim 1. Soroca further discloses:  
	wherein the application is available via the platform. {see at least [0950] In embodiments, a method and system may be provided for accessing, analyzing, and applying the usage of a mobile device to create and enhance the relationships within a social network. The system may access user specific usage patterns on the mobile communication facility, including, but not limited to, inbound calls, outbound calls, phonebook, or other information, to establish new connections and to augment the strength of existing connections in a social networking application. The information may be accessed, stored, and shared based on rules defined by a mobile communication facility user and/or mobile operator; [1018]}   

Regarding Claim 13 – Soroca, Webb discloses the limitations of Claim 1. Soroca further discloses:  
	wherein the application is available in connection with a machine. {see at least [0950] In embodiments, a method and system may be provided for accessing, analyzing, and applying the usage of a mobile device to create and enhance the relationships within a social network. The system may access user specific usage patterns on the mobile communication facility, including, but not limited to, inbound calls, outbound calls, phonebook, or other information, to establish new connections and to augment the strength of existing connections in a social networking application. The information may be accessed, stored, and shared based on rules defined by a mobile communication facility user and/or mobile operator; [1018] (system reads on machine, because no specific definition for “machine” has been provided by the application specification)}   

Regarding Claim 14 – Soroca, Webb discloses the limitations of Claim 1. Soroca further discloses:  
	wherein the platform includes at least one of a social network platform or an operating system platform. {see at least [0950] In embodiments, a method and system may be provided for accessing, analyzing, and applying the usage of a mobile device to create and enhance the relationships within a social network. The system may access user specific usage patterns on the mobile communication facility, including, but not limited to, inbound calls, outbound calls, phonebook, or other information, to establish new connections and to augment the strength of existing connections in a social networking application. The information may be accessed, stored, and shared based on rules defined by a mobile communication facility user and/or mobile operator; [1018]}   

Regarding Claim 15 – Soroca, Webb discloses the limitations of Claim 1. Soroca further discloses:  
	wherein the mobile device includes at least one of a cellular phone or a tablet. {see at least fig7A-fig7C, [0328] FIGS. 7A-7C illustrate various form factors of mobile communication facilities that may be used with the systems described herein. FIG. 7A illustrates a candy bar or open faced fixed cell phone. FIG. 7B illustrates a flip phone and FIG. 7C illustrates a slide phone.}   

Regarding Claim 16 – Soroca, Webb discloses the limitations of Claim 1. Soroca further discloses:  further comprising computer code for 
determining whether to prompt an action by the platform in connection with device capable of display, based on a location associated with the mobile device. {see at least fig38A, rc3804, [1439]-[1440]; fig38B, [1453] In an example of using user behavioral profile data in ad targeting, an ad server 3804 may request a monetization platform server 3802 to provide behavioral information associated with users whose behavioral profile contains information that can be matched to criteria, such as users who have recently searched the internet using their mobile communication facility for a new wireless service plan. In the example, the monetization platform may analyze user behavioral profiles to determine that certain users meet these criteria. The monetization platform may select a portion of the information contained in the behavioral profiles of matching users and deliver the selected information to the ad server 3804 (determining whether to prompt an action, e.g. advertising); fig1, rc110, [0073] In embodiments, the wireless communication facility 104 may be linked to a locator facility 110 that generates information about the location of the user (including geographic location, proximity to other locations, network location, or other location information). The locator facility 110 may enable linkage of other information, such as information about a user query, with information about the user's geographic location at the time the query was initiated.}    


Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soroca et al (US 2010/0094878), in view of Webb (US 2009/0006628), in further view of Petersen et al (US 2012/0023226).  
Regarding Claim 5 – Soroca, Webb discloses the limitations of Claim 4. Soroca, Webb does not disclose, however, Petersen discloses:  
	wherein the computer program product is operable such that the advertisement is displayed utilizing a lock screen of the mobile device. {see at least [0004] This doesn't mean, however, that the mobile device is inactive during user inactivity: the device may be actively downloading new content such as advertisements, polling for email, and receiving push notifications for activities on the Internet, thus utilizing occupying network bandwidth and consuming device power even when the user is not interacting with the mobile device or otherwise expecting data; [0048] 3. Upon the transition from screen-lock to unlock, the server recognizes that based on the push activity, the user is likely to get access to these two applications. The device sends a state change notification to the server, and in response, the server sends an activity session indicator to the device. The server pre-caches information relevant to the session, and creates a persistent connection with the device to support the activity session; [0049] 4. User accesses the services, and is pleased that the relevant data seems to be already on his device; }   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Soroca, Webb to include the elements of Petersen.  One would have been motivated to do so, in order to extend the possibilities to provide advertisements to the lock screes as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Soroca, Webb evidently discloses determining whether to prompt an action by the platform (e.g. advertising platform).  Petersen is merely relied upon to illustrate the functionality of displaying an advertisement on a lock screen in the same or similar context.  As best understood by Examiner, since both determining whether to prompt an action by the platform (e.g. advertising platform), as well as displaying an advertisement on a lock screen are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Soroca, Webb, as well as Petersen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Soroca, Webb / Petersen. 

Regarding Claim 6 – Soroca, Webb discloses the limitations of Claim 4. Soroca, Webb does not disclose, however, Petersen discloses:    
	wherein the computer program product is operable such that the advertisement is displayed during an unlocking of a lock screen of the mobile device. {see at least [0004] This doesn't mean, however, that the mobile device is inactive during user inactivity: the device may be actively downloading new content such as advertisements, polling for email, and receiving push notifications for activities on the Internet, thus utilizing occupying network bandwidth and consuming device power even when the user is not interacting with the mobile device or otherwise expecting data; [0048] 3. Upon the transition from screen-lock to unlock, the server recognizes that based on the push activity, the user is likely to get access to these two applications. The device sends a state change notification to the server, and in response, the server sends an activity session indicator to the device. The server pre-caches information relevant to the session, and creates a persistent connection with the device to support the activity session; [0049] 4. User accesses the services, and is pleased that the relevant data seems to be already on his device; }    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Soroca, Webb to include the elements of Petersen.  One would have been motivated to do so, in order to create a situation in which the user receives the advertisement immediately.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Soroca, Webb evidently discloses determining whether to prompt an action by the platform (e.g. advertising platform).  Petersen is merely relied upon to illustrate the functionality of displaying the advertisement while the screen is unlocked in the same or similar context.  As best understood by Examiner, since both determining whether to prompt an action by the platform (e.g. advertising platform), as well as displaying the advertisement while the screen is unlocked are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Soroca, Webb, as well as Petersen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Soroca, Webb / Petersen. 


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Soroca et al (US 2010/0094878), in view of Webb (US 2009/0006628), in further view of Anderson (US 2008/0263629).  
Regarding Claim 10 – Soroca, Webb discloses the limitations of Claim 4. Soroca, Webb does not disclose, however, Anderson discloses:    
	wherein the computer program product is operable such that the advertisement is conditionally displayed based on a facial recognition in connection with a user of the mobile device. {see at least [0007] In some embodiments, one or more of the authentication credentials are selected from a group consisting of a user id-password pair, a smart card certificate, a smart card personal identification number (PIN), a Kerberos authentication credential, a biometric authentication mechanism and data protection mechanisms such as Data Protection Application Programming Interface (DPAPI). In further embodiments, the biometric authentication mechanism may be selected from a group consisting of fingerprint identification, iris identification, face recognition, retinal scan, voice recognition, facial thermograph, handwriting recognition, keystroke recognition, DNA identification and a combination of one or more of these mechanisms. [0071]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Soroca, Webb to include the elements of Anderson.  One would have been motivated to do so, in order to more securely identify the mobile device user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Soroca, Webb evidently discloses determining whether to prompt an action by the platform (e.g. advertising platform).  Anderson is merely relied upon to illustrate the functionality of using facial recognition to identify the user in the same or similar context.  As best understood by Examiner, since both determining whether to prompt an action by the platform (e.g. advertising platform), as well as using facial recognition to identify the user are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Soroca, Webb, as well as Anderson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Soroca, Webb / Anderson. 


Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soroca et al (US 2010/0094878), in view of Webb (US 2009/0006628), in further view of Mehta et al (US 2011/0078724).  
Regarding Claim 17 – Soroca, Webb discloses the limitations of Claim 16. Soroca, Webb does not disclose, however, Mehta discloses:  
	wherein the device capable of display includes at least one of a television, a display associated with a payment system, a vehicular display, or a billboard. {see at least fig1, rc150, [0017] FIG. 1 is a diagram of an exemplary network 100 in which systems and/or methods described herein may be implemented. As illustrated, network 100 may include a backend server 110, a database 120, a third-party server 130, video clients 140-1 and 140-2 (herein referred to collectively as "video clients 140" and generically as "video client 140"), video display devices 150-1 and 150-2 (herein referred to collectively as "video display devices 150" and generically as "video display device 150"), a local gateway 160, and an access network 170. Video clients 140, video display devices 150 and gateway 160 may be located on a customer's premises and may be connected via access network 170 to backend server 110 at, for example, a subscription television service provider's premises. Components of network 100 may interconnect via wired and/or wireless connections. For simplicity, a single backend server 110, database 120, third-party server 130, local gateway 160, and access network 170, and two video clients 140 and two video display devices 150 have been illustrated in FIG. 1. In practice, there may be more networks, servers, databases, local gateways, video clients, and/or video display devices.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Soroca, Webb to include the elements of Mehta.  One would have been motivated to do so, in order to create more opportunities for the advertisement to be seen.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Soroca, Webb evidently discloses determining whether to prompt an action by the platform (e.g. advertising platform).  Mehta is merely relied upon to illustrate the functionality of utilizing different types of displays in the same or similar context.  As best understood by Examiner, since both determining whether to prompt an action by the platform (e.g. advertising platform), as well as utilizing different types of displays are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Soroca, Webb, as well as Mehta would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Soroca, Webb / Mehta. 

Regarding Claim 18 – Soroca, Webb discloses the limitations of Claim 16. Soroca, Webb does not disclose, however, Mehta discloses:  
	wherein the device capable of display includes a third party device. {see at least fig1, rc150, [0017] FIG. 1 is a diagram of an exemplary network 100 in which systems and/or methods described herein may be implemented. As illustrated, network 100 may include a backend server 110, a database 120, a third-party server 130, video clients 140-1 and 140-2 (herein referred to collectively as "video clients 140" and generically as "video client 140"), video display devices 150-1 and 150-2 (herein referred to collectively as "video display devices 150" and generically as "video display device 150"), a local gateway 160, and an access network 170. Video clients 140, video display devices 150 and gateway 160 may be located on a customer's premises and may be connected via access network 170 to backend server 110 at, for example, a subscription television service provider's premises. Components of network 100 may interconnect via wired and/or wireless connections. For simplicity, a single backend server 110, database 120, third-party server 130, local gateway 160, and access network 170, and two video clients 140 and two video display devices 150 have been illustrated in FIG. 1. In practice, there may be more networks, servers, databases, local gateways, video clients, and/or video display devices.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Soroca, Webb to include the elements of Mehta.  One would have been motivated to do so, in order to ensure the advertisement is provided to more than one device.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Soroca, Webb evidently discloses determining whether to prompt an action by the platform (e.g. advertising platform).  Mehta is merely relied upon to illustrate the functionality of a third party device in the same or similar context.  As best understood by Examiner, since both determining whether to prompt an action by the platform (e.g. advertising platform), as well as third party device are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Soroca, Webb, as well as Mehta would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Soroca, Webb / Mehta.  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.


It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “… does not teach or suggest "code for receiving, by the platform from a networked server, information from an application," (emphasis added), as claimed by applicant.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Soroca discloses: 
code for receiving, by the platform from a network server, information from an application; and {see at least [0182] A server application (e.g. a WAP server application, WAP Gateway, Mobile Application Gateway, and the like) may automatically add mobile content to a website when delivering it to a mobile communication facility (reads on receiving information from server); [0187]; [0189] a server application syndicating a webpage; fig1, rc102, rc114, rc134, [0213] server and client application in communication (server and application are in communication)}
  Therefore, Soroca discloses the claim limitation. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622